DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 4/14/2022.
Claims 1 and 3 have been amended. Support for claim 1 and is found on page 5  of the instant specification.
Claims 19 and 20 have been added; support for the claim 19 is found on page 16, lines 11-21, support for the claim 20 is found on page 16, line 22 to page 17, line 6, of the instant specification.
Claims 1-20 are currently pending.

Claim Rejections
The claim rejections of claims 1-6 and 8-18 are withdrawn because of the amendments to the claims.

Election/Restrictions
Claims 1-6 and 8-20 are allowable. Claim 7 is, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A and Species B, as set forth in the Office action mailed on 3/23/2021, is hereby withdrawn and claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	a. 	The closest prior art of record, Lee et al. (US2018/0287145A1). Lee discloses a negative electrode with a current collector having a first layer including active material particles in disposed with the current collector and a second layer  including active material particles disposed on the first layer, but does not disclose or suggest the limitation “the second active material portion further contains solid electrolyte particles, and a ratio E1/ E2 is greater than 0 and 0.01 or less. Where the ratio El / E2 representing a ratio of a content E1 of the solid electrolyte particles per unit area in the first active material portion to a content E2 of the solid electrolyte particles per unit area in the second active material portion”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728


/Maria Laios/Primary Examiner, Art Unit 1727